Case 1:98-cr-00038-JMS-MJD Document 201 Filed 01/22/21 Page 1 of 3 PageID #: 2632



                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                        INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA, )
           Plaintiff,       )
                            )
      v.                    ) Case No. 1:98-cr-00038-JMS-MJD
                            )
  WILLIE BODDIE,            )                       -02
           Defendant.       )

                                    NOTICE

        On January 22, 2021, the Court granted Willie Boddie’s motion for

  compassionate release, (Dkt. 199) and ordered that his “sentence of

  imprisonment be reduced to time served as of January 26, 2021,” (Id., at 15).

  In service of that decision and Order, the Court also ordered the following:

  “No later than 5:00 p.m. on January 22, 2021, counsel for the United States

  is ORDERED to do the following: (1) transmit the AO248 Order to Mr.

  Boddie’s custodian; and (2) file a notice with the Court confirming that

  transmission of the AO248 Order has occurred.” (Id.)

        The United States has transmitted the Court’s Order to Mr. Boddie’s

  custodian. Shortly after receiving the Order, undersigned counsel asked

  Assistant U.S. Attorney/Civil Chief Shelese Woods for help communicating

  the Court’s Order to the appropriate person at the Bureau of Prisons. Civil

  Chief Woods promptly emailed the appropriate BOP personnel, who

  responded that they were in receipt of the Order and would handle it

  appropriately.
Case 1:98-cr-00038-JMS-MJD Document 201 Filed 01/22/21 Page 2 of 3 PageID #: 2633



                                     Respectfully submitted,

                                     JOHN E. CHILDRESS
                                     Acting United States Attorney


                               By:   s/ Bob Wood
                                      Bob Wood
                                     Appellate Chief
                                     Office of the United States Attorney




                                       2
Case 1:98-cr-00038-JMS-MJD Document 201 Filed 01/22/21 Page 3 of 3 PageID #: 2634




                          CERTIFICATE OF SERVICE

        I certify that on January 22, 2021, a copy of the foregoing was filed

  electronically. Notice of this filing will be sent to counsel of record by

  operation of the Court’s electronic filing system. Parties may access this filing

  through the Court’s system.




                                        s/ Bob Wood
                                         Bob Wood
                                         Chief, Appellate Division
                                         Office of the United States Attorney
                                         10 West Market Street, Suite 2100
                                         Indianapolis, IN 46204
                                         Telephone: (317) 226-6333
                                         E-mail: Bob.Wood@usdoj.gov




                                           3
